PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/358,478
Filing Date: 15 May 2014
Appellant(s): Hartwich, Gerhard



__________________
Frank Rosenberg
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/15/21.

GROUNDS OF REJECTION
Every ground of rejection set forth in the Office action dated 02 April 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

NEW GROUNDS OF REJECTION
There are no new grounds of rejection that have been added from the Office action dated 02 April 2021.

WITHDRAWN REJECTION(S)
	There are no withdrawn rejection(s) from the Office action dated 02 April 2021.

RESPONSE TO ARGUMENTS PRENSENTED IN APPELLANT’S APPEAL BRIEF
Appellants’ arguments filed 02 April 2021 have been carefully reviewed and fully considered.  However, they are not readily persuasive.  The rejections have been maintained, and in response the examiner respectfully submits the following:

Ground 1: The Combination of Sarstedt in view of Dodge Has Not Already Been Decided
Appellant argues that “there is no basis for maintaining a rejection over the same combination of references that was already reversed.”  In response to Appellant’s argument, this “combination of references” has not already been decided.  The previous decision addressed Dodge in view of Sarstedt.  The current combination is Sarstedt in view of Dodge.  These are not the “same combination” of references.  They may be the same references, but they are not the “same combination” of references.  

Ground 2: This Case Has Not Already Been Decided and Res Judicata Does Not Apply
Appellant argues that “there is no legal precedent or authority that permits the Examiner to reject the claims based on the combination of the same references which the Board held do not render the invention unpatentable.”  In response to Appellant’s argument, the authority to reject the claims based on the new combination comes from the director (in this case, Jerry Lorengo), who signed the re-opening of the application after appeal in the 8/23/19 Office action (see page 3 of the 8/23/19 Office action).  The examiner submits that the director was correct in signing the new rejection because it is a new grounds of rejection based on a new combination of references.  Therefore, there is not a scenario of res judicata and this issue may more appropriate before the Petition’s Office rather than the Appeal Board.

Ground 3: This is a New Grounds of Rejection Because Entirely Different Structure Is Relied Upon In the Rejection and the Rationale to Combine the References is also New
Appellant argues that “these are the same structures” and that therefore “it is not a new ground of rejection.”  In response to Appellant’s argument, different structures are relied upon than in the previous rejection and, in the alternative, a completely new rationale is provided for the obviousness combination.

With respect to the obviousness rationale, the previous rejection used the rationale of “for the obvious advantage of retaining the sample so that is may be transported to a lab for further evaluation.  In contrast, the current rejection uses the rationale of “for the obvious advantage of providing a means by which to attach a medical device such as a syringe to the rear end of Sarstedt’s sample tube so that the syringe may supply a buffer solution to elute a sample from Sarstedt’s sample-gathering means and collect it at the bottom of Sarstedt’s sample tube and then be transferred in the tube.”

Ground 4: The Proposed Modification Does Not Destroy the Intended Purpose Because Dodge’s Aluminum Seal 40 Would Prevent Any Leaks From Occurring
Appellant argues that “[t]he combination with Dodge would open the screw top with an internal taper.  However, creating an opening in the screw top 2 would break the seal and expose the swab to the environment.”  In response to Appellant’s argument, Dodge teaches a “frangible membrane 40” (para [0030]) and that the “frangible membrane … may be an aluminum seal” (para [0031]).  An annotated Figure, from Dodge, is presented below:

    PNG
    media_image2.png
    269
    332
    media_image2.png
    Greyscale

not be exposed to the environment because the seal would seal it off.  Additionally, it is noted that a syringe 32 may be attached (see para [0029] of Dodge), but if/when the syringe is attached 32, that provides for a closed chamber with the internal taper as well that would prevent the swab from being exposed to the environment.  Therefore, the examiner finds no teaching in Dodge to expose the swab to the environment. 

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
Conferees:
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791 
                                                                                                                                                                                                      /LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.